Opinion by
Oklady, J.,
This case was disposed of in the court below on a bill in equity and a demurrer thereto. After a full argument the demurrer was sustained and the plaintiff’s bill dismissed. A reversal of the judgment would mean the overruling of the decision of this court in Sheraden Borough, 34 Pa. Superior Ct. 639, which, after a further examination of the questions involved in that and this case, we are not willing to do. There is nothing to be gained in a review of the reasons for our conclusion as stated in the report of Sheraden Borough case.
A further purpose of the bill is to review and reverse a decree of the court of quarter sessions of Lackawanna county, by which certain territory was annexed to the city of Scranton, which stands unappealed from, and a final judgment. The question raised here in this bill in equity was raised and was fully considered in the court of quarter sessions of Lackawanna county in that case, and it must be conceded that the court of common pleas has no authority to review and set aside the judgment of that court.
Every judgment must be conclusive until reversed. Such is the character, nature and essence of all judgments. If it be not conclusive it is not a judgment. A court must either have power to settle a given question finally and forever, so as to preclude any further inquiry upon it, or else it has no power to make any decision at all. To say that a court may determine a matter and that another court may regard the same matter afterwards as open and undetermined, is an absurdity.
The act of April 28, 1903, P. L. 332, has been declared constitutional by this court in the .Sheraden Borough case, and the court of common pleas in - the case now before us rightly fol*490lowed the conclusion reached by this court. See further Com. v. Parsons, 217 Pa. 435; Higgins v. Price, 36 Pa. Superior Ct. 215. A special discussion of the facts is not necessary in the light of these decisions. The judgment is affirmed.